Citation Nr: 1233855	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-06 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for varicose veins.

3.  Entitlement to service connection for a left hip condition.

4.  Entitlement to service connection for a right hip condition.

5.  Entitlement to service connection for tailbone pain.

6.  Entitlement to service connection for a left foot condition.

7.  Entitlement to service connection for a right foot condition.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for cardiac arrhythmia.

10.  Entitlement to service connection for left hand pain.

11.  Entitlement to service connection for right hand pain.

12.  Entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities.

13.  Entitlement to a compensable disability rating for left knee medial gonarthritis and retropatellar arthrosis.

14.  Entitlement to a compensable disability rating for right knee medial gonarthritis and retropatellar arthrosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 2004.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO) that granted entitlement to service connection for left knee medial gonarthrosis and retro patellar arthrosis of the left and right knees, assigning noncompensable disability ratings, and denied the remainder of the claims on appeal.  

The issue of abdominal bleeding, as secondary to service-connected knee disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his claimed disabilities are related to service.  His service treatment records have not been located.  In a December 2006 Formal Finding of Unavailability of Service Medical Records, the RO listed the attempts that were made to obtain the Veteran's service treatment records.  In March 2005, a request was sent to the VA Records Management Center (RMC); a negative response was provided in April 2005.  However, a copy of the March 2005 request is not in the claims file.  The RO made four requests to the Veteran's "reserve unit" for his service treatment records; however, the Veteran has clarified that he was not in the reserves.  Where service medical records are missing, VA also has a duty to search alternate sources of service records. Washington v. Nicholson, 19 Vet. App. 362 (2005).  

As only one viable source has been asked for the Veteran's service treatment records, the Board finds that another attempt should be made to obtain them.  For example, it does not appear that the RO has sent a request for his service treatment records to his service department, the United States Marine Corps (USMC).  These requests are sent to address 41 in Personnel Information Exchange System (PIES), or to Commandant, Headquarters United States Marine Corps, ATTN: MMSB-10, 2008 Elliott Rd., Quantico, VA 22134-5030.  M21-1MR, Part III, Subpart iii, Chapter 2, Section J, para. 72a; Part III, Subpart iii, Chapter 2, Section K, para. 76nn.

The Veteran was afforded an examination for his right and left knee disabilities in May 2005, in Germany where he resides.  The examiner noted the Veteran's range of motion measurements for both knees, but did not note whether there was pain on motion.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

In Mitchell, the Court found an examination report to be inadequate where the examiner found that the appellant lacked full extension and flexion, but noted that this range of motion was not additionally limited following repetitive use.  However, as the Veteran in that case had reported pain on motion, the Court found that the examiner should have made initial findings as to the degree of range-of-motion loss due to pain on use, as required by DeLuca.  It was unclear from the examiner's notation regarding the appellant's range of motion on flexion and extension whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain. 

The Veteran was also provided with VA examinations for the rest of his claims in May 2005.  These examination reports were originally written in German, and have been translated.  However, the current diagnoses, as well as their etiology, remain unclear.  As the medical evidence provided in the examinations appears to be adequate for an addendum to be provided without further examination, the Board finds, therefore, that review by a VA examiner would be beneficial to confirm the current diagnoses and to render an opinion as to etiology.  The examiner should take the Veteran's contentions into account when providing such opinions.

The claim for a 10 percent rating due to multiple noncompensable disabilities under 38 C.F.R. § 3.324 is inextricably intertwined with the service connection and increased rating claims, and therefore, should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when a decision on one issue would have a 'significant impact' on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Seek the Veteran's service treatment records for his period of active service from August 1980 to August 2004.  Please note that the Veteran did not have reserve duty requirements following his discharge.  Make another request to the RMC for the Veteran's service treatment records.  In addition, send a request to the USMC via address 41 in PIES, or to: Commandant, Headquarters United States Marine Corps, ATTN: MMSB-10, 2008 Elliott Rd., Quantico, VA 22134-5030 

Make any necessary follow up requests. If the records are not available at these sources, search alternate sources of records.

Document the efforts to obtain necessary records and if the records are unavailable, make a finding to that effect with notice to the Veteran and his representative.

Efforts to obtain the records should continue until they are obtained; or it is reasonably certain that they do not exist or the further efforts would be futile.

2.  Arrange for the Veteran to undergo a VA examination to determine the nature and severity of his right and left knee disabilities.

The Veteran's claims file should be provided to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should determine whether the Veteran has arthritis in his right knee.  Then, the examiner should provide range of motion of his right and left knees in degrees, to include the degree at which pain begins and the degree at which pain, if present, limits motion.  The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  In this regard, the examiner should estimate the extent of any additional functional limitation manifested during periods of flare-up.  Such additional limitation should be expressed in degrees of motion lost during flare-ups.  

The Veteran's reported symptoms should be considered in making this determination.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

A clear rationale should be given for all opinions provided.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

3.  The Veteran's claims file should be provided to a VA audiologic examiner to review the record and provide an opinion as to whether the Veteran has bilateral hearing loss that is related to service.  In particular, the examiner should review the May 2005 examination report in the claims file, reflecting results from an examination provided to the Veteran in Germany.  

The claims folder, including this remand, must be reviewed; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss began during, was caused by or is etiologically related to his active duty service.  In making this determination, the examiner should consider the Veteran's statements at the May 2005 examination that he had noise exposure in service, and that he has had a loss of hearing since 1984.

If further examination or testing is needed, this should be undertaken. The examiner should provide a rationale for the opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  The Veteran's claims file should be provided to a VA orthopedic examiner to review the record and provide an opinion as to whether the Veteran has any disabilities of left or right hips, tailbone, feet, and hands that are related to service.  In particular, the examiner should review the May 2005 examination report in the claims file, reflecting results from an examination provided to the Veteran in Germany.  

The claims folder, including this remand, must be reviewed; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should provide any current diagnoses with respect to the hips, tailbone, feet, and hands, and opine as to whether it is at least as likely as not (50 percent probability or more) that any such disabilities were caused by or are etiologically related to his active duty service.

If further examination or testing is needed, this should be undertaken. The examiner should provide a rationale for all opinions given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  The Veteran's claims file should be provided to a VA cardiovascular examiner to review the record and provide an opinion as to whether the Veteran has hypertension that is related to service.  In particular, the examiner should review the May 2005 examination report in the claims file, reflecting results from an examination provided to the Veteran in Germany.  

The claims folder, including this remand, must be reviewed; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has hypertension that began during, was caused by or is etiologically related to his active duty service.

If further examination or testing is needed, this should be undertaken. The examiner should provide a rationale for the opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

6. Upon completion of the above, readjudicate the claims on appeal, including the claim for a 10 percent disability rating for multiple noncompensable service connected disabilities.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



